Title: General Orders, 1 June 1779
From: Washington, George
To: 


        
          Head-Quarters Middle-Brook Tuesday June 1st 1779.
          Parole Kildare—C. Signs Kenys. Kent.
        
        The troops to hold themselves in the most perfect readiness to march at the shortest notice.
        The General Court Martial whereof General Howe is President is desired to assemble at eleven ôclock this day at the President’s quarters, he being indisposed and unable to attend at the Court-Martial room.
        At the General Court Martial of the line whereof Colonel Greene is President May 25th, Captain Thomas Ewell of the 1st Virginia State regiment was tried for “Behaving in a scandalous infamous manner unbecoming an officer & Gentleman in two instances.
        1st—“By maliciously basely and falsely traducing officers of the regiment and afterwards acknowledging before several Officers that what he had said were palpable Lies, without foundation”
        2ndly—“In endeavouring to bribe an officer to conceal & suppress the calumny by offering to procure a loan of money for the said officer.”
        The Court after maturely considering the testimony & defence are of opinion Captain Ewell is not guilty of the 1st charge but that he was exceedingly indiscreet in passing a joke in the manner he did and do sentence him to be reprimanded in General Orders—They are further of opinion that the second charge is unsupported & do acquit him of it.
        The Commander in Chief confirms the sentence, observing that it is at all times very indiscreet of an officer to hazard things even in jest which may raise ill-founded prejudices against another, particularly his commanding officer; and if he be in earnest, for sufficient reasons he should adhere to his declarations.
        Captain Ewell is to be released from Arrest.
        At the same Court May 28th—William Scully soldier in the 1st Virginia regiment was tried for, “Entering forcibly into the house of Robert Dennis and robbing him of sundry goods, also stabbing William Cox with a Bayonet,” found guilty and sentenced one hundred lashes.
        The Commander in Chief approves the sentence & orders it put in execution tomorrow at the head of the regiment to which the offender belongs.
       